 GLOBE MOLDING PLASTICSGlobeMolded Plastics Company,Inc.,Employer-PetitionerandTextile Workers Union of America,AFIL-CIO-CLC. Case 8-RM-635November 21, 1972DECISION AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted in the above-entitled proceeding onJanuary 26, 1972, under the direction and supervi-sion of the Regional Director for Region 8, amongtheemployees in the appropriate unit. At theconclusion of the balloting, the parties were fur-nished a tally of ballots, which showed that ofapproximately 35 eligible voters, 33 cast ballots, ofwhich none were cast for the Union, 7 were castagainst theUnion, and 26 were challenged. Thechallenged ballots were sufficient in number to affectthe results of the election. No objections to theelection were filed.Pursuant to the provisions of the National LaborRelations Board Rules and Regulations, after rea-sonable notice to the parties and opportunity topresent relevant evidence, the Regional Directorconducted an investigation of the issues raised by thechallenges and, on February 25, 1972, issued andserved on the parties his Report on ChallengedBallots recommending that the challenges to theballots cast by Roy Allen, Samuel Bradshaw, HarleyChurch, Joseph Chester, Jr., Robert Enochs, GregoryFogle,RussellFunk,DavidW. Gadd, CharlesGerdau,DavidKochur,KeithLarrick,RobertLashley, Gary McGeary, Richard Milhoan, HaroldMoore, Daniel Nealey, George Nealey, Gary Nichol-son, Joe Proctor, John Rothwell, John Robish, DaleSmith,David Stevens,Richard Stillion,ErnestWheeler, and Glen Wheeler be sustained. Thereafter,theUnion filed timely exceptions to the RegionalDirector's recommendations regarding the challengesto ballots cast by the 26 above-named individuals.The Employer filed a reply to the Union's excep-tions. Subsequently, pursuant to a Union telegramciting changed circumstances, the Regional Directorconducted a further investigation and issued aSupplemental Report on Challenged Ballots.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.IN L R B v. Great Dane Trailers,388 U.S. 26.377Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerceexistsconcern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties agreed, and we find, the followingemployees constitutea unitappropriate for thepurpose of collective bargaining within themeaningof the Act.All production and maintenance employees em-ployed by the Employer at its Byesville, Ohioplant, excluding all office clerical employees, andprofessional employees, guards and supervisors asdefined in the Act.5.The Board has considered the Regional Direc-tor's report, the Union's exceptions thereto, and theEmployer's reply. In his Report on ChallengedBallots the Regional Director found that due to thelossof business during the period of time theemployees had been engaged in an economic strikethe Employer had only enough work for its presentseven employees and that it could not reasonablyanticipate receiving any additional business in theforeseeable future due to the depressed conditions inthe plastics industry. In view of the foregoing, theRegional Director recommended that the challengesto the ballots of the 26 above-named individualsshould be sustained since the employees did not haveany reasonable expectancy of recall. We disagree.Section 2(3) of the Act provides that an individualwhose work has ceased as a consequence of a labordispute continues to be an employee if he has notobtained regular and substantially equivalent em-ployment, and Section 9(c)(3) of the Act clearlyprovides that:Employees engaged in an economic strike whoare not entitled to reinstatement shall be eligibleto vote under such regulations as the Board shallfind consistent with the purposes and provisionsof this Act in any election conducted withintwelvemonths after the commencement of thestrike.The Supreme Court has stated that it is the primaryresponsibility of the Board to "strike the properbalance between the asserted business justificationsand the invasion of employee rights in light of theAct and its policy."' Later, inN.L.R.B. v. FleetwoodTrailer Co., Inc.,389 U.S. 375, the Court recognized200 NLRB No. 65 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat strikes frequently affect the level of productionand the number of jobs, holding that a striker's basicright to a job cannot depend upon job availability asof the moment he applies for reinstatement, but as astriker,his employee status continues until he hasobtained "other regular and substantially equivalentemployment." 2 With these basic principles in mind,we turn to the facts in this case where the 26 above-designated economic strikers, employees under Sec-tion 2(3) of the Act until they obtain other regularand substantially equivalent employment, had beenengaged in their strike for 3 months prior to theelection.3Notwithstanding the alleged depressedconditions in the plastics industry, there is nocontention nor any evidence that the work of thestrikers has been permanently abolished or that theyhave abandoned interest in their jobs. The Employerhas shown that certain work has been lost andobtaining new customers is difficult, possibly be-cause of the effectiveness of the strike, but this is notthe type of permanent abolition of jobs or theelimination of jobs for economic reasons4 whichjustifies disenfranchising strikers otherwise eligible tovote .5Accordingly,we find that the economicstrikers herein involved are entitled to exercise theiremployee franchise and are eligible to vote. Chal-2Compare,The Laidlaw Corporation,171 NLRB 1366; C HGuenther &Son, Inc, d/b/a Pioneer Flour Mills,174 NLRB 1202, 12033 InPacific Tile and Porcelain Company,137 NLRB 1358, 1359, theBoard stated that it would presume that an economic stnker continues insuch status and, hence,is eligible to vote under Sec. 9(c)(3). To rebut suchpresumption, the party challenging his vote must affirmatively show byobjective evidence that the employee has abandoned his interest in hisstruck job. Moreover, even the acceptance of other employment, withoutinforming the new employer that only temporary employment is sought, willnot of itself be recognized as evidence of abandonment of the struck job soas to render the economic striker ineligible to vote. The Board thereinoverruledHorton's Laundry, Inc,72 NLRB 1129,andRemingtonRand Inc.,74 NLRB 447, to the extent that they are inconsistent with the approachadopted for the resolution of the issue under discussion The Board hasconsistently applied the presumption it announced inPacificTile andPorcelainCompanySee,Roylyn,Inc.,178 NLRB 197;Akron EngravingCompany, Inc,170 NLRB 232,S & M Manufacturing Company,165 NLRBlenges to the ballots of the 26 above-designatedindividuals are hereby overruled.6We shall direct that the Regional Director openand count these ballots, and issue and serve on theparties a revised tally of ballots and an appropriatecertification of the results of the election.DIRECTIONIt is hereby directed that, as part of his investiga-tion to ascertain the representative for the purpose ofcollective bargaining with the Employer, the Region-alDirector for Region 8 shall, pursuant to theBoard's Rules and Regulations, within 10 days fromthe date of this Direction, open and count the ballotscastbyRoy Allen, Samuel Bradshaw, HarleyChurch, Joseph Chester, Jr., Robert Enochs, GregoryFogle,RussellFunk,DavidW. Gadd, CharlesGerdau,DavidKochur,KeithLarrick,RobertLashley, Gary McGeary, Richard Milhoan, HaroldMoore, Daniel Nealey, George Nealey, Gary Nichol-son, Joe Proctor, John Rothwell, John Robish, DaleSmith,David Stevens,Richard Stillion,ErnestWheeler, and Glen Wheeler, and thereafter prepareand cause to be served on the parties a revised tallyof ballots including therein the count of above-mentioned ballots and an appropriate certificate.663,KingsportPress,146 NLRB1111, 1112;AmericanMetal ProductsCompany,139 NLRB 601.4Cf.Meridian Plastics, Inc,108NLRB203, 205; andE. J. KelleyCompany,98 NLRB 486, 488.5N L R B v, Fleetwood Trailer Co., Inc, supra,where in the concurringopinion of Mr. Justice Harlan,he noted that the employerhad neitherabolished nor filled the strikersjobs,but intended at all times to return tofull productionas soon aspracticable.6 In his SupplementalReport on ChallengedBallots ofJuly 17, 1972, theRegionalDirector recommended that his initialReport on ChallengedBallots,dated February 25, 1972, be disregardedand that a hearing be heldto resolve the allegedissues raisedby the Employer's challenges to theballots of the26 voters involved.Such recommendationof theRegionalDirectorisoverruled since a literal reading of Sec. 9(c)(3) ofthe Act makesthe changedeconomic conditions in the circumstances of this case irrelevantto the issue of voting status